UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53571 Ultra Sun Corp. (Exact name of registrant as specified in charter) Nevada 20-1898270 State or other jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization 1532 East St. Marks Court, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code: (801) 573-6982 Securities registered pursuant to section 12(b) of the Act: Title of each class Name of each exchange on which registered None N/A Securities registered pursuant to section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of March 26, 2012 is $240,108. The number of shares of the issuer’s Common Stock outstanding as of March 26, 2012 is 1,300,000. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the part of the Form 10-K (e.g., part I, part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or other information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) under the Securities Act of 1933: NONE 2 PART I ITEM 1. BUSINESS SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This periodic report contains certain forward-looking statements with respect to the financial condition, results of operations, business strategies, operating efficiencies or synergies, competitive positions, growth opportunities for existing products, plans and objectives of management. Statements in this periodic report that are not historical facts are hereby identified as “forward-looking statements.” General Business Ultra Sun Corp. (“Ultra Sun”) was incorporated under the laws of the state of Nevada on November 5, 2004. Following incorporation in November 2004, Ultra Sun acquired the net assets, business and trade name of Sahara Sun (a DBA of Neil Blosch), for the purpose of continuing operations as a tanning salon business. Ultra Sun presently operates a tanning salon in Utah under the name Sahara Sun. The salon contains the traditional tanning beds along with spray on tanning machines. It is Ultra Sun’s goal to seek to expand by opening new salons as funds are available. With the fragmented and locally-owned nature of the tanning business, Ultra Sun’s management believes there is opportunity to expand into new markets and that it is possible to acquire established tanning salon businesses. The tanning salon business has been expanding as improvements in technology and additional products and services have broadened the product offerings. Most tanning salons have switched to machines, typically the clamshell-looking beds, which utilize long wave light sources (UVA) as opposed to the older versions that utilized ultraviolet rays (UVB). Although there may still be damage to the skin caused by UVA, many people prefer it to the UVB machines and sun exposure. Older salons have the older UVA-style beds or have had to upgrade to the newer beds in the last few years as the technology has advanced. This change in technology has allowed for new facilities to open and offer an essentially new product from the older established salons. With the major cost of a facility being the tanning beds, the older facilities have had to incur substantial new cost in upgrading their equipment to compete in the tanning business. This extra cost has allowed new facilities to be established. The newest and one of our more in demand items is the spray-on tan for people concerned about exposure to sun or tanning bed rays. Additionally, the consumer products that can be offered from skin care to tanning products have expanded over the same time offering additional avenues of revenue for a tanning salon. Tanning salons are also seeing increased demand for services typically found in a day salon, such as massages. With these expansions in services and capabilities, tanning salons are becoming more profitable and reducing the seasonal nature of the business. By being able to better utilize facilities’ space by providing multiple services and customer options, the tanning business has been able to reach into new demographics and revenue streams. The tanning salon business has developed as a local-owner single shop establishment ownership structure. The only major corporate players in the industry tend to be franchisors. There is little overlapping ownership and no major corporate ownership in the industry. A large salon owner would own five to ten salons. Most of the tanning salons are located in strip malls adjacent to high traffic flow areas near residential communities. Management has found the location near the residential communities is essential as people like the flexibility and ease of being able to run into the salon while running errands or being close to their homes. The Company believes the tanning salon business in many ways is very generic in that all salons purchase tanning beds from a few suppliers with most beds complying with the same standards. The differentiation among the salons comes in ancillary services offered, design and in customer service. Additionally, the tanning salon business has been driven by the manufacturers of the equipment who have provided most of the training, design and some financing for the businesses. 3 The nature of the tanning salon business is often based on a debt financing plan or lease-to-own plan where the equipment to start the business is leased over three to five year periods. This requires large upfront monthly cash outlays to pay for the equipment. Once the equipment is paid for, and a clientele established, the cash flow from the tanning business changes to be cash flow positive for the tanning salon. There are little outlays other than the equipment and facility lease. Most employees are minimum wage level employees. Products and Services Ultra Sun is a full-service tanning salon. We offer a range of tanning options and utilize the newest tanning beds. Additionally, we offer alternative tanning solutions with our spray-on tanning machines for people who want to have a tanned look but do not want to have exposure to the sun or tanning beds’ rays. As we have refined our business we have also offered tanning products for sale and are evaluating expanding into other day spa services such as massages. Management believes that to maximize the fixed overhead cost of the space, a full-service salon on top of the tanning services will maximize the utilization of the facility without adding significant overhead cost. Additionally, the tanning business is somewhat cyclical in that it is busier in the winter months and early spring than in the summer months. As such, management believes that expanding the services offered balances out the overall seasonal cycles. We have strived to offer a unique environment and have stressed customer service. Our facilities tend to be more upscale in design and we have focused on wealthier demographic regions. Additionally, we have done extensive demographic research prior to opening our salon to make sure the demographics match our perceived target customer. We believe that our target customer tends to be younger and female with enough disposable income that regular tanning sessions are not deemed luxury items. Marketing Strategy The tanning business is very regional in nature. Generally, people will go to the tanning salon in their local area. With this in mind, Ultra Sun has chosen locations that demographically have people with high to medium disposable income and in areas that have longer winter months where outside tanning is not readily available. Ultra Sun has focused on strip malls that are newer and offer ready access to customers making it easy and quick for customers to stop by the facilities. Marketing includes direct mail advertising and discount promotions aimed at a set mile radius from the salon to concentrate on those who would be shopping or driving by frequently. Additionally, we rely on signage that is visible from adjacent roads. With a defined customer base, we are able to keep advertising very directed to our customers. As we expand, we will focus more on branding our Sahara Sun store concepts to differentiate ourselves from other competitors. Presently, we are focused on our direct customer contact as a means to attract customers. In our salon, we have tried to differentiate ourselves by having a more distinctive look that all future salons will mirror. We have strived to offer a higher end finishing to our salon with the use of acid-washed concrete floors, specialty lighting and interior design features to create a higher end appearance. Even with the finishing in our salon, we recognize that our customers tend to focus on location, cleanliness and cost as the driving force in the decisions. Regulations We do not believe we face extensive regulations. However, as part of the new health care bill passed and signed into law on March 23, 2010, there is a provision that will add a 10% tax to all tanning salon sales. We believe the additional tax will have a negative effect on our business by increasing the costs of tanning salons. We do believe regulations may be increasing particularly as to customers under 18 as more states and the federal government seek to regulate tanning as something perceived as dangerous to the skin. 4 The tanning business is regulated on the state and local level. The primary regulations pertain to the beds used and health code issues. As we do not manufacture any beds, these regulations do not affect us directly since we rely on the manufacturers to deal with any issues prior to selling us the beds. Tanning beds must meet certain specifications and be checked on a regular basis to assure no potential defects or injuries to customers. Health code issues deal with cleanliness of the facility. We do not believe any of the current regulations are going to be an issue in running our facilities. Currently, we are only required to obtain a license from the city of Saratoga Springs, Utah who also inspects our premises to make sure it meets their zoning and use requirements and an operating license from Utah County Health Department. To date, we have not encountered any regulatory issues that make us believe we will face anything but nominal cost associated with complying with regulations. Description of Property Ultra Sun leases space for its salon, which also serves as its corporate offices. The facilities are 1,820 square feet in size and have an annual lease rate ranging from $18.75 a square foot in year one of the lease to $21.10 a square foot in year five of the lease with monthly rental ranging from $2,844 to $3,201 over five years. The facilities can be re-leased for one consecutive five-year lease term with three percent rent increases each year over the extension terms. The current lease expires on September 30, 2013. Technology In our industry, the technology revolves around the tanning beds and new spray-on tanning procedures. Since we purchase our beds and tanning products, we buy the same technology as our competitors. Competitors We face extensive competition from other tanning salons. Most of our competitors are one and two person shops. With the nature of our business, our main competitors are generally other tanning salons in our general geographical area. We believe that there is very little competitive advantage that one salon has over another except as to appearance, service and the ancillary services provided, such as full-service salon features. With this in mind, we intend to focus more on site selection and salon appearance. We intend to have a nicer more upscale feel to our salons through the way the salon is finished including using higher-end finishing touches such as acid-washed concrete floors, specialty lighting and a general nicer quality finish than the typical salon which is framed out with a small reception room and sheet-rocked booths. Although we will try and differentiate our salon and future salons, unfortunately, the typical customer will only travel so far for tanning services and in the end, the location of the salon and price may be the determining factor in where customers will go. As a very small player in the tanning salon business and even in our local market, we do not think our name recognition will help drive customers to our salon. Hopefully, as we expand, we will be able to develop more name recognition. Concentration of Customers We do not have any concentration of customers and rely on individuals as customers. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, including Duration We have no patents, trademarks, other than the name Sahara Sun. We also have no franchisees, concessions, royalty agreements or labor contracts. Currently, we are licensed to conduct a tanning salon business with a business license from the City of Saratoga Springs, Utah and also have an operating license from Utah County Health Department. Research and Development Costs During the Last Two Fiscal Years We have not engaged in any research and development in the last two years. 5 Risks Related to Ultra Sun’s Operations Ultra Sun’s operations are subject to a number of risks including: RISK FACTORS ASSOCIATED WITH ULTRA SUN In order to expand, we will need additional capital which may dilute current stockholders and if we do not find additional financing, we may not be able to expand also making it difficult for us to make a profit. Ultra Sun has relied on investments and loans from founders and other debt financing to continue its operations. Ultra Sun may still be in need of additional capital to stay in operations and cover any shortfalls in revenue. Therefore, the ultimate success of Ultra Sun may be dependent on its ability to raise additional capital. There is no assurance that any additional funds will be available from any source or, if available, on terms and conditions favorable to Ultra Sun and existing stockholders. We do not have substantial resources and lost money in our last completed fiscal year bringing into question our ability to stay in business. We lost money in our last completed fiscal year with net loss of $15,817. Shareholders of Ultra Sun have provided bridge capital to meet any short-term cash needs in the past but there is no requirement for the shareholders to contribute funds in the future. Given the current economic conditions, it is possible that revenue will decrease this year, and for us to need funding to cover shortfalls in our operating capital. We are a small business and will be dependent on the ability to expand operations to be profitable and increase revenues. As a small business our business model requires we continue to expand opening new locations. Each salon is limited in the amount of revenue it can generate and the number of customers in its geographical area. Accordingly, to generate additional revenues and profits, we need to be able to expand to new locations which will require additional capital. At this time we have very limited capital and will be dependent on debt and equity financing. There is no assurance we can obtain any debt financing or that the terms of any debt financing will be very favorable. Additionally, equity financing may be difficult in today’s environment given the current economic climate. Without financing, we would likely have to postpone additional salon openings limiting our profitability. There is ongoing concern over the risk of tanning beds and there is a possibility that regulations in the future will substantially affect our industry or limit the number of customers that seek indoor tanning options. Although tanning beds do not expose individuals to the sun, there is concern over the dangers of tanning beds and many believe they still cause skin damage including skin cancer. All customers must sign a form indicating they understand the potential dangers of tanning beds including eye and skin injury, allergic reactions, premature aging of the skin and skin cancer. It is possible that governmental agencies will add more regulations to the tanning industry as it continues to grow which would increase our cost. Additionally, it is possible that a customer may be injured or have other health problems related to the tanning experience at our facility and seek redress from us. We currently carry only limited insurance and if we were to lose a lawsuit from an injured customer, it is likely we would not be able to stay in business. 6 We compete in a very competitive industry with limited barriers to entry and new competitors constantly entering into the market taking away potential customers. Ultra Sun competes in a highly competitive industry with only minor differentiations in product offered. As a tanning salon, Ultra Sun will have to rely on location and customer service to differentiate from competitors. We do not have the name recognition of other salons and will depend on advertisement and walk-in customers. Many of the competitors with whom we compete have been in existence substantially longer and have an established clientele. We will have to depend on opening in newer areas and developments where existing tanning salons are not located. It may be difficult for us to find new sites where there is not already a tanning salon against which we would compete. Additionally, if we are forced to compete with another salon, the main source of competition in the industry is in prices. If we have to lower our prices, the ability for us to grow and service our debt load will be questionable. We currently have very limited resources and depend on current management to keep operating and provide temporary loans. If we lose any of our current management, it may be difficult for us to stay in business or to find replacements. Ultra Sun has only two management personnel with Neil Blosch the only full- time manager. We currently do not have the funds to be able to hire new people and will be dependent on Mr. Blosch to continue to work for Ultra Sun. If we were forced to go outside and hire new management it is likely our costs would increase. We have not and do not intend to pay dividends in the foreseeable future. Ultra Sun has not paid, and does not plan to pay, dividends in the foreseeable future, even if it were profitable. Earnings, if any, are expected to be used to expand operations, for research and development and for general corporate purposes, rather than to make distributions to stockholders. Shares which may be available for resale could have a depressive affect on our stock price if we were to become listed on an exchange or market. Ultra Sun has previously issued shares of Common Stock that constitute “restricted securities” as that term is defined in Rule 144 adopted under the Securities Act. Subject to certain restrictions, such securities may generally be sold in limited amounts six months after their acquisition. In 2004, Ultra Sun issued 500,000 shares of Common Stock which were available for resale starting in November 2005. Sales of these restricted securities under Rule 144 or otherwise by current stockholders of Ultra Sun could have a depressive effect on any trading market for Common Stock that may exist now or develop in the future. It is likely, even if our common stock becomes listed on an exchange or market, that it would be subject to the “penny stock” rules limiting the ability of prospective investors to purchase our shares creating potential liquidity issues for our stockholders. Ultra Sun’s Common Stock is covered by a Securities and Exchange Commission rule that imposes additional sales practice requirements on broker-dealers which sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse). For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and receive the purchaser’s written agreement to the transaction prior to the sale. Consequently, the rule may affect the ability of broker-dealers to sell Ultra Sun’s securities and also may affect the ability of persons now owning or subsequently acquiring Ultra Sun’s securities to resell such securities in any trading market that may develop. 7 We may issue additional shares of our common or preferred stock which potentially could have a dilutive effect on current stockholders. Ultra Sun currently has authorized 45,000,000 shares of Common Stock of which 1,300,000 shares are issued and outstanding. The board of directors has authority, without action by or vote of Ultra Sun’s stockholders to issue all or part of the authorized but unissued shares. It is likely that Ultra Sun will seek additional equity capital in the future as it develops and markets additional products. Any issuance of additional shares of Common Stock will dilute the percentage ownership interest of stockholders and may further dilute the book value of Ultra Sun’s shares. For all of the foregoing reasons and others set forth herein, an investment in these securities involves a high degree of risk. Employees As of March 19, 2012, we had 1 full-time employee and 6 part-time employees. ITEM 2. PROPERTIES Ultra Sun leases space for its salon, which also serves as its corporate offices. The facility is located at 87 East State Road 73, Saratoga Springs, UT 84045. The facilities are 1,820 square feet in size and have an annual lease rate ranging from $18.75 a square foot in year one of the lease to $21.10 a square foot in year five of the lease with monthly rental ranging from $2,844 to $3,201 over five years. The facilities can be re-leased for one consecutive five year lease term with three percent rent increases each year over the extension terms. The current lease expires on September 30, 2013. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Ultra Sun’s common stock is quoted on the OTC Bulletin Board under the symbol “USUN.” Ultra Sun’s common stock has only been quoted on the OTC Bulletin Board since March 2010 and few shares have been traded. As of March 19, 2012, the bid and ask price of the shares of common stock were $0.25 and $1.01, respectively. Since its inception, Ultra Sun has not paid any dividends on shares of common stock, and Ultra Sun does not anticipate that it will pay dividends in the foreseeable future. At March 19, 2012, we had approximately 54 holders of record. As of December 31, 2011 and March 19, 2012, Ultra Sun had 1,300,000 shares of our common stock issued and outstanding. Quarter Ended High Bid Low Bid March 31, 2010 $- $- June 30, 2010 September 30, 2010 December 31, 2010 March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 Possible Sale of Common Stock Pursuant to Rule 144 Ultra Sun has previously issued shares of common stock that constitute restricted securities as that term is defined in Rule 144 adopted under the Securities Act. Subject to certain restrictions, such securities may generally be sold in limited amounts under Rule 144. All of Ultra Sun’s issued 1,300,000 shares have been outstanding for several years with the majority of the shares issued in 2005 and 2006. No shares have been issued since 2006. Accordingly, all the shares of common stock outstanding would meet the time test of Rule 144 and potentially be available for resale. With the number of shares potentially becoming available for resale, there could be a depressive effect on any market that may develop for Ultra Sun’s common stock. Recent Sales of Unregistered Securities Ultra Sun has not sold any securities during the last two years. On June 13, 2006, Ultra Sun closed an offering in which 800,000 shares of common stock were sold to approximately 51 investors. The offering was sold at $0.25 per share with total proceeds of $200,000 received. Ultra Sun relied on an exemption from registration found in Regulation D, Rule 504 for the offer and sale of shares. ITEM 6. SELECTED FINANCIAL DATA Summary of Financial Information We had revenues of $183,337 and a net loss of $15,817 for the year ended December 31, 2011. At December 31, 2011, we had cash and cash equivalents of $8,028 and a negative working capital of $52,038, as opposed to a negative working capital of $49,595 at December 31, 2010. The following table shows selected summarized financial data for Ultra Sun at the dates and for the years indicated. The data should be read in conjunction with the financial statements and notes included herein beginning on page F-1. 9 STATEMENT OF OPERATIONS DATA: For the Year Ended December 31, 2010 For the Year Ended December 31, 2010 Revenues $ $ Cost of Goods Sold Operating Expenses Net Income (Loss) ) Basic Income (Loss) per Share ) ) Diluted Income (Loss) per Share ) ) Basic Weighted Average Number of Shares Outstanding Diluted Weighted Average Number of Shares Outstanding BALANCE SHEET DATA: December 31, 2010 December 31, 2010 Total Current Assets $ $ Total Assets Total Current Liabilities Working Capital (Deficit) ) ) Stockholders’ Equity (Deficit) ) ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Certain statements in this Report constitute “forward-looking statements.” Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Factors that might cause such a difference include, among others, uncertainties relating to general economic and business conditions; industry trends; changes in demand for our products and services; uncertainties relating to customer plans and commitments and the timing of orders received from customers; announcements or changes in our pricing policies or that of our competitors; unanticipated delays in the development, market acceptance or installation of our products and services; changes in government regulations; availability of management and other key personnel; availability, terms and deployment of capital; relationships with third-party equipment suppliers; and worldwide political stability and economic growth. The words "believe," "expect," "anticipate," "intend" and "plan" and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. Critical Accounting Policies and Estimates The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the Financial Statements and accompanying notes. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. Actual results could differ from these estimates under different assumptions or conditions. Ultra Sun believes there have been no significant changes during the year ended December 31, 2011. 10 Ultra Sun’s accounting policies are more fully described in Note 1 of the audited financial statements. As discussed in Note 1, the preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions about the future events that affect the amounts reported in the financial statements and the accompanying notes. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. Actual differences could differ from these estimates under different assumptions or conditions. Ultra Sun believes that the following addresses Ultra Sun’s most critical accounting policies. We recognize revenue in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 104, “Revenue Recognition” (“SAB 104”). Under SAB 104, revenue is recognized at the point of passage to the customer of title and risk of loss, when there is persuasive evidence of an arrangement, the sales price is determinable, and collection of the resulting receivable is reasonably assured. Stock-Based Compensation. Effective January 1, 2006, the Company adopted the fair value recognition provisions of ASC Topic 718, using the modified prospective transition method. Under this transition method, stock-based compensation expense for the year ended December 31, 2006 includes compensation expense for all stock-based compensation awards granted during the year, or granted in a prior year if not fully vested as of January 1, 2006, based on the grant date fair value. Stock-based compensation expense for all stock-based compensation awards granted after January 1, 2006 is based on the grant date fair value estimated in accordance with the provisions of ASC Topic 718. The value of the compensation cost is amortized on a straight-line basis over the requisite service periods of the award (the option vesting term). · The Company estimates fair value using the Black-Scholes valuation model. Assumptions used to estimate compensation expense are determined as follows: · Expected term is determined using an average of the contractual term and vesting period of the award; · Expected volatility of award grants made under the Company's plans is measured using the historical daily changes in the market price of similar industry indices, which are publicly traded, over the expected term of the award; · Risk-free interest rate is equivalent to the implied yield on zero-coupon U.S. Treasury bonds with a remaining maturity equal to the expected term of the awards; and, Forfeitures are based on the history of cancellations of awards granted by the Company and management's analysis of potential forfeitures. Prior to the adoption of ASC Topic 718, the Company recognized stock-based compensation expense in accordance with ASC Topic 835. We account for income taxes in accordance with ASC Topic 740. Under ASC Topic 740, deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which the differences are expected to reverse. Deferred tax assets will be reflected on the balance sheet when it is determined that it is more likely than not that the asset will be realized. 11 Plan of Operation We are currently engaged in the operation of a tanning salon. We believe that the tanning salon business has been fragmented and operated primarily as single shop owners. We are hoping to expand by purchasing additional salons and opening new salons to capitalize on the industry fragmentation. We have spent the last several years developing our salon model and want to be able to expand upon what we have found works best. This includes expanding upon the traditional tanning business to focus on a salon with a broader product offering with other salon amenities besides tanning. We also intend to focus on tanning alternatives including spray-on tans and tanning products which, we believe, have improved over recent years and now offer a comparable appearance to traditional outdoor and indoor tanning. Over the last several years of operations, we believe we have developed a business model that can be applied to multiple locations with each location being profitable and providing a steady income stream. We have experimented with the appearance of a tanning salon and offering different services and products for several years. Now, we believe, we have developed an appearance and product category that can be expanded to multiple locations across the country. This expansion will require additional capital and given current economic conditions may require we seek equity investments instead of relying solely on debt financing. It is our goal to open multiple locations and then be able to expand into our own line of private label tanning and beauty products that we can sell at our locations. We have already been focusing on up selling clients with different tanning and beauty products and found sufficient receptiveness to the product sales that we believe it can become a revenue channel for us. We believe with multiple locations, we can purchase in bulk at reduced prices and receive better profit margins from tanning and beauty product sales. Our future success will be dependent on our ability to open multiple locations. We have been looking for new sites for several additional salons and believe we can obtain sufficient debt financing for the next two to three stores but beyond that number we will need to have additional equity infusions. Debt financing will require guarantees from current management who have indicated a willingness to continue to provide personal guarantees for initial planned expansion. As we look to expand operations, we face many challenges including the current economic environment which has made it difficult, if not impossible, for companies our size and with our financial position to obtain debt financing from banks. Additionally, consumers have been reducing expenditures and although it has not significantly affected our current operations, it is likely, if the recession continues that our business will be negatively affected. It will be important as we look to expand to be able to raise additional capital either through existing shareholders and management or through outside sources. Future capital raises will likely result in significant dilution to current investors and it is uncertain that we will be able to raise any new capital, particularly in light of the current economic conditions. Without additional capital, we will not be able to start private labeling our own line of tanning products nor expand operations. This inability to expand or private label will restrict our ability to be profitable and increase revenue. Results of Operations For the year ended December 31, 2011 and 2010, we had revenues of $183,337 and $172,771, respectively with net loss of $15,817 in 2011 and a net loss of $41,544 in 2010. Revenues increased over the prior year as a result of a slightly recovering economy. We are hopeful the economy will continue to recover and consumers will start to spend again. Until there is an increase in consumer spending, we will most likely continue to lose money. Our expenses for the year ended December 31, 2011, decreased from the prior the prior year ended December 31, 2010. Operating expenses decreased by $11,693 for the year ended December 31, 2011 compared to 2010 with operating expenses of $158,239 and $169,932 for 2011 and 2010, respectively. We believe expenses will remain in these ranges going forward and should be similar for additional salons. 12 Our costs should stay around the current levels so it will be important for us to generate more revenue in the salon to achieve net income. The nature of the salon business is such that additional customers have very little additional incremental cost. We should therefore be able to generate net income by increasing the revenue. This may require additional marketing dollars. Currently, we have not focused on marketing and relied on location and word of mouth. Our cost of goods sold related to our revenue improved from approximately 23% in 2010 to 20% in 2011. For the year ended December 31, 2011, our cost of goods sold was $36,264 compared to revenues of $183,337 resulting in a gross profit of $147,073. For the year ended December 31, 2010, our cost of goods sold was $40,629 compared to revenues of $172,771 resulting in a gross profit of $132,142. Based on the improving gross profit margin of approximately 80% we feel it is important to drive more revenues to our salon. We believe additional revenue will result in a net income, given the incremental cost of additional revenues should be relatively small. We do not anticipate additional revenues causing much of an increase in operating expenses and believe cost of goods sold will remain similar going forward on the tanning side of the business. We will start offering more products at the salon which will have higher cost of goods sold but the additional products should not cause much effect on operating expenses. Seasonality and Cyclicality Although our salon receives steady business throughout the year, we experience our busiest seasons in the winter and spring months. We would anticipate this trend to continue. With the ability to offer spray-on tanning, we are seeing more demand for this tanning method in the summer months as people seek to avoid outdoor tanning. Liquidity and Capital Resources As of December 31, 2011, we had a working capital deficit of $52,038 compared to a working capital deficit of $49,595 at December 31, 2010. Part of the reason for our working capital deficit is we had to borrow funds from shareholders to cover operating short-falls. We believe we will be able to meet ongoing expenses from revenues in the future and any short-falls will continue to be covered by management or existing shareholders. We are hopeful in future quarters that our working capital deficit will be reduced further as we continue to pay off debt but will be dependent on the economy improving and consumers starting to spend again. We have had to rely on short-term funding from management or shareholders. Management has indicated a willingness to fund any unanticipated short-falls for the next twelve months. We will have to seek additional capital if we try and expand our operations through private labeling of products or by opening new salons. We will probably seek additional equity financing if we seek additional capital but at this time, the exact amounts are unknown until we have found either salons to acquire or new sites to open. Future expansion will be dependent on additional capital which most likely would cause dilution to current shareholders. As our current revenues seem to have stabilized and we have sufficient revenues to fund ongoing operations, any future capital would be raised and used for expansion. Management will most likely continue to fund ongoing short-falls. For the immediate needs of our current salon, we would seek management and shareholder loans. There can be no assurance that management and shareholders will continue to loan Ultra Sun funds. As we move to expand our operations, we anticipate incurring new debt as we open new salons. Our goal is to balance debt financing with equity investments. We anticipate each new salon will take approximately two to three years to pay off the debt associated with its opening and the purchase of equipment. Given current economic conditions of the economy in general, our estimates may have to be revised if consumers further reduce discretionary spending. If consumers reduce discretionary spending, we may delay further salon openings until the economy is better. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. 13 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements of the Company are set forth immediately following the signature page to this Form 10-K. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE The Company has had no disagreements with its certified public accountants with respect to accounting practices or procedures or financial disclosure. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management evaluated the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, our Principal Executive Officer and Principal Financial Officer concluded that our disclosure controls and procedures as of the end of the period covered by this report were effective such that the information required to be disclosed by us in reports filed under the Exchange Act is (i) recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii) accumulated and communicated to our management, including our Principal Executive Officer and Principal Financial Officer, as appropriate to allow timely decisions regarding disclosure. A controls system cannot provide absolute assurance, however, that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. Management’s Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act). Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. Our management, with the participation of an outside CPA firm (unrelated to our auditors), evaluated the effectiveness of our internal control over financial reporting as of December 31, 2011. In making this assessment, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) in Internal Control - Integrated Framework. Further, our management considered the size of our operations and revenue and the use of an outside CPA firm which reconciles all financial transactions prior to being delivered to our auditors. Based on this evaluation, our management concluded that, as of December 31, 2011, our internal control over financial reporting was effective. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the Security and Exchange Commission that permit the Company to provide only management’s report in this annual report. 14 Changes in internal control over financial reporting There have been no changes in internal control over financial reporting that occurred during the last fourth fiscal quarter that has materially affected, or is reasonably likely to materially affect, the internal control over financial reporting. ITEM 9B. OTHER INFORMATION None 15 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The following table sets forth information with respect to the officers and directors of Ultra Sun. Name Age Position With Ultra Sun Neil Blosch 52 Director, Chief Executive Officer, Principal Accounting Officer Dave O’Bagy 57 Director The term of office of each director is one year and until his successor is elected and qualified at Ultra Sun’s annual meeting, subject to removal by the Shareholders. The term of office for each officer is one year and until a successor is elected at the annual meeting of the board of directors and is qualified, subject to removal by the board of directors. Biographical Information Set forth below is certain biographical information for each of Ultra Sun’s officers and directors and other key personnel. Investors will be relying on the general business acumen and experience of Ultra Sun’s management and should critically assess the information set forth below. Neil Blosch has been the owner and operator of tanning salons since 2000, owning Sahara Sun Tanning Salon. Mr. Blosch is also a licensed General Contractor and specializes in tenant finishing, including the tenant finishing of tanning salons. Mr. Blosch received his Bachelor of Science degree in Economics from the University of Utah. Dave O’Bagy has been involved in the real estate business since 1985 owning O’Bagy and Associates. O’Bagy and Associates operates as a real estate broker in Utah and engages in both commercial and residential development. Mr. O’Bagy graduated from the University of Utah with a Bachelor of Science degree in Accounting. We believe the experience brought by Mr. Blosch and Mr. O’Bagy qualify them to be directors of the Company, particularly Mr. O’Bagy’s background in accounting and Mr. Blosch’s background in economics and running small businesses. To the knowledge of management, during the past five years, no present or former director, executive officer or person nominated to become a director or an executive officer of the Company: (1) filed a petition under the federal bankruptcy laws or any state insolvency law, nor had a receiver, fiscal agent or similar officer appointed by a court for the business or property of such person, or any partnership in which he was a general partner at or within two years before the time of such filing, or any corporation or business association of which he was an executive officer at or within two years before the time of such filing; (2) was convicted in a criminal proceeding or named subject of a pending criminal proceeding (excluding traffic violations and other minor offenses); (3) was the subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from or otherwise limiting, the following activities: 16 (i) acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator, floor broker, leverage transaction merchant, associated person of any of the foregoing, or as an investment advisor, underwriter, broker or dealer in securities, or as an affiliate person, director or employee of any investment company, or engaging in or continuing any conduct or practice in connection with such activity; (ii) engaging in any type of business practice; or (iii) engaging in any activity in connection with the purchase or sale of any security or commodity or in connection with any violation of federal or state securities laws or federal commodities laws; (4) was the subject of any order, judgment, or decree, not subsequently reversed, suspended, or vacated, of any federal or state authority barring, suspending, or otherwise limiting for more than 60 days the right of such person to engage in any activity described above under this Item, or to be associated with persons engaged in any such activity; (5) was found by a court of competent jurisdiction in a civil action or by the Securities and Exchange Commission to have violated any federal or state securities law, and the judgment in such civil action or finding by the Securities and Exchange Commission has not been subsequently reversed, suspended, or vacated. (6) was found by a court of competent jurisdiction in a civil action or by the Commodity Futures Trading Commission to have violated any federal commodities law, and the judgment in such civil action or finding by the Commodity Futures Trading Commission has not been subsequently reversed, suspended or vacated. Family Relationships None of the officers or directors have any family relationship to each other. COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT The Company is not aware of any other late reports filed by officers, directors and ten percent stockholders. ITEM 11. EXECUTIVE COMPENSATION The following table sets forth, for the fiscal years indicated, all compensation awarded to, earned by or paid to Ultra Sun’s chief executive officer and each of the other executive officers that were serving as executive officers at December 31, 2011 (collectively referred to as the "Named Executives"). No other executive officer serving during 2011 received compensation greater than $100,000. SUMMARY COMPENSATION TABLE Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation All Other Compensation Total (a) (b) (c) (d) (e) (f) (1) (g) (h) (i) (2) (j) Neil Blosch, CEO 12/31/2011 $0 $0 $0 $0 $0 $0 $0 12/31/2010 $0 $0 $0 $0 $0 $0 $0 $0 Outstanding Equity Awards At Fiscal Year-End We had no outstanding equity awards at fiscal year end. 17 Compensation of Directors At this time, we do not compensate our directors for their services as directors. Option/SAR Grants in Last Fiscal Year In fiscal 2011, no options were granted. Stock Option Exercise In fiscal 2011, none of the named executives exercised any options to purchase shares of common stock. Long-Term Incentive Plan (“LTIP”) There were no awards granted during fiscal year 2011, 2010, or 2009 under a long-term incentive plan. Board of Directors Compensation Each director may be paid his expenses, if any, of attendance at each meeting of the board of directors, and may be paid a stated salary as director or a fixed sum for attendance at each meeting of the board of directors or both. No such payment shall preclude any director from serving the corporation in any other capacity and receiving compensation therefore. No other compensation arrangements exist between Ultra Sun and our Directors. Employment Contracts and Termination of Employment and Change-in-Control Arrangements We currently do not have any employment contracts. Report on Repricing of Options/SARs We have not adjusted or amended the exercise price of stock options or SARs previously awarded to any executive officers. Report on Executive Compensation The Board of Directors determines the compensation of Ultra Sun’s executive officer and president and sets policies for and reviews with the chief executive officer and president the compensation awarded to the other principal executives, if any. The Board of Directors does not have an audit or compensation committee because of the size of the Board of Directors. As the Company grows, the Board of Directors will look to add additional directors and add an audit and compensation committee. The compensation policies utilized by the Board of Directors are intended to enable Ultra Sun to attract, retain and motivate executive officers to meet our goals using appropriate combinations of base salary and incentive compensation in the form of stock options. Generally, compensation decisions are based on contractual commitments, if any, as well as corporate performance, the level of individual responsibility of the particular executive and individual performance. Base salaries for Ultra Sun’s executive officers are determined initially by evaluating the responsibilities of the position held and the experience of the individual, and by reference to the competitive marketplace for management talent, including a comparison of base salaries for comparable positions at comparable companies within Ultra Sun’s industry. 18 Annual salary adjustments are determined by evaluating the competitive marketplace, the performance of Ultra Sun, the performance of the executive, particularly with respect to the ability to manage the growth of Ultra Sun, the length of the executive's service to Ultra Sun and any increased responsibilities assumed by the executive. During 2011, the Board of Directors of Ultra Sun met one time. All members of the board of directors were either present in person or by proxy at the meeting. Code of Ethics We have adopted a Code of Ethics that applies to all of our directors and executive officers serving in any capacity for our Company, including our principal executive officer, principal financial officer, principal accounting officer or controller or persons performing similar functions. Board of Directors Interlocks and Insider Participation in Compensation Decisions No such interlocks existed or such decisions were made during fiscal year 2011. Option Plans Ultra Sun has no option plans and no outstanding options. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth certain information as of March 19, 2012, with respect to the beneficial ownership of Ultra Sun’s Common Stock by each director of Ultra Sun and each person known by Ultra Sun to be the beneficial owner of more than 5% of Ultra Sun’s outstanding shares of Common Stock. At March 19, 2012, there were 1,300,000 shares of common stock outstanding. For purposes of this table, information as to the beneficial ownership of shares of common stock is determined in accordance with the rules of the Securities and Exchange Commission and includes general voting power and/or investment power with respect to securities. Except as otherwise indicated, all shares of our common stock are beneficially owned, and sole investment and voting power is held, by the person named. For purposes of this table, a person or group of persons is deemed to have “beneficial ownership” of any shares of common stock, which such person has the right to acquire within 60 days after the date hereof. The inclusion herein of such shares listed as beneficially owned does not constitute an admission of beneficial ownership. All percentages are calculated based upon a total number of 1,300,000 shares of common stock outstanding as of March 25, 2011, plus, in the case of the individual or entity for which the calculation is made, that number of options or warrants owned by such individual or entity that are currently exercisable or exercisable within 60 days. 19 Title of Class Name of Beneficial Owner Number of Shares Owned Percent of Class Principal Stockholders Common Jeff W. Holmes P.O. Box 11207 Zephyr Cove, NV 89448 29.15% Common Kirk Blosch 2081 Lakeline Drive Salt Lake City, Utah 84111 29.15% Common Neil Blosch 1532 East St. Marks Court Salt Lake City, Utah 84124 5.49% Officers and Directors Common Neil Blosch See Above Common Dave O’Bagy -0- -0- Common All Officers and Directors as a Group (2 Persons) Control by Existing Shareholders Current management, along with two shareholders, one of whom is the brother of the CEO, have 63.8% control of the issued and outstanding shares of our common stock. As a result, the persons currently in control of Ultra Sun will most likely continue to be in a position to elect at least a majority of the Board of Directors of Ultra Sun, to dissolve, merge or sell the assets of Ultra Sun, and generally, to direct the affairs of Ultra Sun. Dividends We have not declared any cash dividends with respect to our common stock, and do not intend to declare dividends in the foreseeable future. Our future dividend policy cannot be ascertained with any certainty. There are no material restrictions limiting, or that are likely to limit, our ability to pay dividends on our securities. Securities Authorized for Issuance under Equity Compensation Plans Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans excluding securities reflected in column (a) (a) (b) (c) Equity compensation plans approved by security holders None None None Equity compensation plans not approved by security holders None None None Total NA NA NA 20 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Transactions with Management and Others. We believe that all purchases from or transactions with affiliated parties were on terms and at prices substantially similar to those available from unaffiliated third parties. Except as set forth herein, there were no material transactions, or series of similar transactions, during our Company’s last fiscal year, or any currently proposed transactions, or series of similar transactions, to which our Company or any of our subsidiaries was or is to be a party, in which the amount involved exceeded the lesser of $120,000 or one percent of the average of our total assets at year-end for the last three completed fiscal years and in which any director, executive officer or any security holder who is known to us to own of record or beneficially more than five percent of any class of our common stock, or any member of the immediate family of any of the foregoing persons, had an interest. Except as set forth herein, there were no material transactions, or series of similar transactions, during our Company’s last five fiscal years, or any currently proposed transactions, or series of similar transactions, to which we or any of our subsidiaries was or is to be a party, in which the amount involved exceeded the lesser of $120,000 or one percent of the average of our total assets at year-end for the last three completed fiscal years and in which any promoter or founder of ours or any member of the immediate family of any of the foregoing persons, had an interest. On January 26, 2011 two stockholders advanced funds to the Compnay to pay operating expenses. The Company executed two promissory notes for the principal sum of $2,500 each. The notes called for simple interest at the rate of eight percent per annum. The entire principal together with interest was due on or before June 30, 2011. Any installments on principal and interest not paid when due shall, at the option of the note holder, bear interest thereafter at the rate of twelve percent per annum until paid. On June 15, 2011 the noteholders elected to extend the term of the notes until June 30, 2012. Notes payable, related parties totaled $42,500 and $37,500 at December 31, 2011 and 2010, respectively. All notes have been extended with a new due date of June 30, 2012. Interest expense for the years ended December 31, 2011 and 2010 was $4,651 and $3,754, respectively, resulting in accrued interest of $10,968 and $6,316 at December 31, 2011 and 2010, respectively. Independence of Management There were no material transactions, or series of similar transactions, since the beginning of the Company's last fiscal year, or any currently proposed transactions, or series of similar transactions, to which the Company was or is to be a party, in which the amount involved exceeds $60,000 and in which any director or executive officer, or any security holder who is known to the Company to own of record or beneficially more than 5% of any class of the Company's common stock, or any member of the immediate family of any of the foregoing persons, has an interest. Transactions with Promoters There have been no transactions between the Company and promoters during the last fiscal year. 21 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 1) Audit Fees - The aggregate fees incurred for each of the last two fiscal years for professional services rendered by our principal accountant for the audit of our annual financial statements and review of our quarterly financial statements is approximately $11,500 for each of the years ending December 31, 2011 and 2010. 2) Audit-Related Fees. $5,000 and $5,000. 3) Tax Fees. $500 and $500. 4) All Other Fees. $0 and $0. 5) Not applicable. 6) Not Applicable. ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. (a)(1)FINANCIAL STATEMENTS. The following financial statements are included in this report: The following financial statements, notes thereto, and the related independent registered public accounting firm’s report contained on page F-1 to our financial statements are herein incorporated: December 31, 2011 and 2010 Report of Independent Registered Public Accounting Firm Balance Sheets - December 31, 2011 and December 31, 2010 Statements of Operations - Years ended December 31, 2011 and 2010 Statements of Changes in Stockholders' Equity – Years ended December 31, 2011 and 2010 Statements of Cash Flows – Years ended December 31, 2011 and 2010 Notes to Financial Statements – Years ended December 31, 2011 and 2010 (a)(2)FINANCIAL STATEMENT SCHEDULES. The following financial statement schedules are included as part of this report: None. (a)(3)EXHIBITS. The following exhibits are included as part of this report: Exhibit No. SEC Reference No. Title of Document Location 3.01(i) 3 Articles of Ultra Sun Corp. Incorporated by Reference* 3.02(iii) 3 Bylaws of Ultra Sun Corp. Incorporated by Reference* 4 Specimen Stock Certificate Incorporated by Reference* 31 CEO and CFO certification This Filing 32 CEO and CFO certification This Filing Interactive XBRL Data Files
